Citation Nr: 0940032	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-22 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
major depressive disorder, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 through 
September 1969.  This period of active duty included service 
in Vietnam from November 1968 through September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Veteran testified before the 
Undersigned Veterans Law Judge at a hearing in September 
2006, which was held at the St. Louis RO.

This matter was previously remanded by the Board to the RO in 
December 2006 for further development of the claims file, 
which was to include:  making efforts to contact the Veteran 
to obtain specific information regarding his reported in-
service stressor events; providing the Veteran with notice in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006); making efforts through the Joint Services Records 
Research Center (JSRRC) to corroborate the occurrence of the 
Veteran's in-service stressors, as reported by him in 
statements of June 2004 and December 2005 and at his 
September 2006 Travel Board hearing; if the Veteran's 
stressors were corroborated, scheduling the Veteran for a VA 
examination to determine the nature and etiology of his PTSD; 
and readjudication of the Veteran's claim by the RO.  
Following the RO's efforts to comply with the action directed 
by the Board's remand, this matter has returned to the Board 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a November 2006 VA treatment for psychiatric symptoms, the 
Veteran related that he was assigned as a personnel clerk 
during his service in Vietnam.  He reported that this 
assignment entailed the responsibility of processing the 
records of individuals who were either killed in action or 
missing in action, and that "it bothered him that these 
people were killed."  The Veteran also reported that his 
company came under occasional fire.  Various VA treatment 
records and the Veteran's September 2006 hearing testimony 
reflect that the Veteran also related that while he was 
participating in a hand grenade training exercise, a hand 
grenade detonated after being held too long and resulted in 
the deaths of an unspecified number of soldiers.  Although 
the Veteran recalled that he was not in the area of the 
detonation, he stated that after hearing the explosion, he 
ran back to the scene of the accident and witnessed the 
aftermath.

In December 2006, this matter was remanded by the Board for 
further development of the claims file, as enumerated above.  
A June 2009 JSRRC report reflects that it was unable to 
corroborate the Veteran's reported hand grenade training 
accident in November 1968.  The report further states, 
however, that JSRRC corroborated that the Veteran's unit was 
subject to several attacks in November 1968, which resulted 
in the deaths of several U.S. personnel.  The Board notes 
that the Veteran's service personnel records reflect that he 
was assigned as a personnel specialist to the 1st 
Administrative Company, 1st Infantry Division during his 
service in Vietnam.  The service personnel records are thus 
consistent with the Veteran's contention that he processed 
records for soldiers either killed in action or missing in 
action.  Under the circumstances, the Board finds that a VA 
examination is necessary to ascertain the nature and etiology 
of the Veteran's current psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination with an appropriate examiner, 
to determine the nature and etiology of 
his current psychiatric disorder.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the Veteran's 
psychiatric disorder.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed 
psychiatric disorder is etiologically 
related to the Veteran's period of active 
service, including incidents of in-
service enemy attacks in November 1968 
and the Veteran's assigned in-service 
duties of processing records for soldiers 
either killed in action or missing in 
action.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


